 UNITEDSTEELWORKERSOF AMERICA, AFL-CIO, ETC.3575.By entering into,maintaining,and giving effect to,an oral agreementor under-standing whereby employment at the Bestwall job was conditioned on membership inand clearance and referral by Boilermakers,Lodge 554,RespondentCentral hasengaged in and is engaging in unfair labor practiceswithin themeaning of Section8(a) (1) and(3) of the Act,and Boilermakers,Lodge 554,has engaged in and isengaging in unfair labor practices within the meaning of Section8(b) (1) (A) and(2) of the Act.6.By discriminating againstRobert Quinnellybecausehe filed unfair labor prac-tice chargeswith theBoard against it,Respondent Central has engaged in and isengaging in unfair labor practiceswithin themeaning of Section 8(a) (4) ofthe Act.7.The aforesaidunfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]United Steelworkers of America,AFL-CIO,and Local Union2140,United Steelworkers of America,AFL-CIOandInter-nationalMolders and Foundry Workers of North America,AFL-CIOand Local Union 256, International Molders andFoundry Workers Union of North America, AFL-CIOandUnited States Pipe and Foundry Company.Cases Nos. 10-CB-1205 and 10-CB-1206.October 11, 1960DECISION AND ORDEROn May 26,1960, Trial Examiner Thomas F. Maher issued his orderon motions to dismiss in the above-entitled proceedings, granting theRespondent's Motion to Dismiss on the ground that the General Coun-sel had failed to establisheda prima faciecase, and dismissing theconsolidated complaint in its entirety, as set forth in the copy of theOrder attached hereto.Thereafter, the Charging Company filed ex-ceptions to the Order and a supporting brief, in effect appealing theTrial Examiner's Order and requesting that the hearing be reopenedfor the presentation of the Respondent's defense.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered and reviewedthe Trial Examiner's order, considered the exceptions and the brief,and the entire record in these cases.The Board finds no merit in theexceptions and the request to reopen the hearing, and hereby deniesthe Charging Company's appeal of the Trial Examiner's order.'1The consolidated complaintalleges thattheRespondentUnions violatedSection8(b) (3) of the Act by failingto bargainin good faith.The complaint's gravamen is theinsistence of RespondentUnions fora common expirationdate of their contractscoveringthe employeesin two of theChargingCompany'splants representedby them and in a129 NLRB No. 42. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT IS I3ERE13Y ORDERED that the Trial Examiner's order dismissingthe consolidated complaint in its entirety be, and it hereby is, sus-tained on appeal.third of the Company's plants represented by another labor organization.We agreewith the Trial Examiner's conclusion,that contract duration is a bargainable issue, thatthe insistence of the Respondent Unions on specific expiration dates was not evidence ofbad-faith bargaining,and that the General Counsel has failed to establisha prima faciecaseWe find it, therefore,unnecessary to consider the merits of, or to adopt,the TrialExaminer's discussions concerning the impact,or the lack of impact,of the RespondentUnions' contract termination demands on the scope of the certified single plant unitsherein involved.ORDER ON MOTIONS TO DISMISSPRELIMINARY STATEMENTUpon charges filed by United States Pipe and Foundry Company, herein referredto as the Company,the General Counsel of the National Labor Relations Boardissued a consolidated complaint against United Steelworkers of America,AFL-CIO,LocalUnion 2140,United Steelworkers of America,AFL-CIO,InternationalMolders andFoundryWorkers UnionofNorthAmerica,AFL-CIO,and LocalUnion 256,InternationalMolders andFoundryWorkers Union of North America,AFL-CIO,referred to hereinafter as Respondent Steelworkers and RespondentMolders, respectively,alleging violations of Section 8(b) (3) of the National LaborRelations Act, as amended(61 Stat. 136, 73 Stat 519), herein referred to as theAct.In their duly filed answers both Respondents,while admitting certain alle-gations of the complaint,denied the commission of any unfair labor practice.Pursuant to notice a hearing was held before me at Birmingham,Alabama, on May4, 1960.All parties were represented at the hearing and were offered full oppor-tunity to be heard.Counsel for the General Counsel presented his case-in-chief,with full opportunity to Respondents'counsel to cross-examine witnesses.Uponthe conclusion of General Counsel's case-in-chief counsel for Respondents movedthe dismissal of the consolidated complaint herein on the ground that upon therecord made the General Counsel had failed to establish a violation of the Act.Because I entertained serious doubt that the General Counsel had established aprima facieviolation of the Act, and in deference to Respondents'rights in dueprocess not to be required to enter their defense in the absence of such a showing, Iadjourned the hearing for an indefinite period and requested briefs of the partiesdirected to the substance of Respondents' motion.Upon consideration of the legal arguments advanced by the parties and a reviewof the record madeby theGeneral Counsel in support of the allegations of thecomplaint in which I assume, of necessity,the truth of all the evidence before me,Imake the following:FINDINGS AND CONCLUSIONS1.THE COMPANY'S OPERATIONSUnited States Pipe and Foundry Company is a New Jersey corporation doingbusiness in the State of Alabama,with its principal office and place of businesslocated at Birmingham,Alabama. It operates plants in Alabama,including one atBessemer and another at North Birmingham(both of which are involved in theinstant dispute),and in Tennessee,California, and New Jersey, including a plant atBurlington,New Jersey,which is frequently referred to herein in connection withthe issues presented.At theforegoing plants the Company is engaged in the manufacture of cast ironpipe and pipefittings,and related products.Annual sales and shipments directlyoutside the State of Alabama exceed$1,000,000 in value.All parties stipulatethat the Company is engaged in commerce within the meaning of the Act, and Iso find.II.THE LABOR ORGANIZATIONS INVOLVEDThe Respondents Steelworkers and Molders are labor organizations within themeaning of Section 2(5) of the Act.Local 2140 of the Steelworkers is the representative of the production and main-tenance employees,with certain specified exclusions,at the Company's Bessemer, UNITED STEELWORKERSOF AMERICA, AFL-CIO, ETC.359Alabama, plant, pursuant to Board certification in Case No. R-1651.Local 256 oftheMolders is the representative of the production and maintenance employees,with certain specified exclusions, at the Company's North Birmingham plant, pur-suant to Board certification in Case No. 10-RC-566.Local 2026 of the Steel-workers, another labor organization whose relations with the Company are significantto the issues raised herein, is the representative of production and maintenanceemployees at the Company's Burlington, New Jersey, plant, pursuant to Boardcertification in Case No. 4-RC-988.III.PERTINENT FACTSNegotiations for the renewal of the contract between the Company and the Steel-workers covering employees at the Bessemer plant began August 23, 1959; similarnegotiations between the Company and the Molders in behalf of employees at theNorth Birmingham plant began November 18, 1959.During this same periodseparate negotiations were taking place at theBurlington,New Jersey,plantbetweenrepresentatives of the Company and Local 2026 of the Steelworkers.Upon failure of the parties to reach agreement by October 31, 1959, the expirationdate of the contract, employees at theBessemerplant represented by the Steel-workers went on strike and continue to strike as of the date of the hearing. TheCompany's agreement with the Molders for the North Birmingham employees wouldnot have expired until July 31, 1960, but, pursuant to the terms of a reopening pro-vision, negotiations began in November, and the employees, after giving due noticeunder the terms of the contract and Section 8(d) of the Act, struck on January26, 1960, upon the failure of the parties to reach an agreement.The strike con-tinued through the hearing.The character of the bargainingsessionsbetween the Company and the Steel-workers was adequately described in the voluminous minutes taken at the time, aportion of which was incorporated in the record.Thus wage rates at the Bessemerplant and a comparison of the rates at other plants, including the Burlington andNorth Birmingham plants, was a matter of constant discussion and negotiation.Insurance benefits, hospitalization, pensions, cost-of-living increases, job classifi-cation, and vacations were likewise the subject of negotiation and comparisons ofsuch benefits as were in force in the Burlington and North Birmingham plants werefrequently made. Included among theitemsconsidered and listed by the partiesas a critical issue was the Steelworkers' demand for a contract at Bessemer whosetermination date would coincide with termination dates of contracts between theCompany and the Steelworkers at Burlington, and between the Company and theMolders at the North Birmingham plant.At the hearing Ashley B. Nolan, theCompany's personnel manager atBessemer,voiced the Company's unwillingnessto accept coterminous contracts and stated that he "sure won't" change from theOctober 31 termination date urged by the Company.Contemporaneously with theBessemernegotiations, company and Molder repre-sentatives negotiated in behalf of employees at the North Birmingham plant.Asnoted above, the contract between these parties was reopened on November 2, 1959.From the beginning of negotiations until the date of the hearing some 14 or 15meetings were held, wages were discussed, and, upon failure to reach an agreement,a strike of the NorthBirminghamemployees was called on January 26. The strikeis stillin effect.In the course of negotiations on January 19, representatives of the Molders in-formed company representatives of their demand for a contract termination datecoinciding with contractsat Bessemer and Burlington;and the demand was repeatedat the February8 negotiations,after the strike had been called.Since that datethe subject of commonexpirationdates has been a continuing demand, with repre-sentatives of the Molders urging it as late as April 18.Throughout these negotiationsPersonnel Manager Horn, the company representative, made it clear that the Com-pany, as at Bessemer, would not accede to such a demand.IV.THE THEORY OF THE COMPLAINTThe complaint offers no clue to the nature of the violation alleged, stating onlythat beginning on specified dates the respective Respondents "have refused, andhave continued to refuse, to bargain in good faith." In his opening statement counselfor the General Counsel elaborated thus:The theory of the General Counsel is that in the course of the negotiationsthe unions have refused to bargain within the meaning and intent of Section8(d) of the Act, by insisting as a condition precedent to the signing of anyagreement that there must exist a common expiration date of contracts signedat its [Bessemer, North Birmingham, and Burlington plants].This demand 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDismade, even though the employees of each of the Company's three plants areencompassed in separate certified bargaining units.V.ANALYSIS AND CONCLUSIONSNo one questions the basic proposition that the duration of a contract is a bargain-able issue.'The Board has likewise included it among those mandatory subjects forbargaining designated by the Supreme Court in theBorg-Warnercase 2 as those onwhich "neither party is 'legally obligated to yield."Thus the Board states that "theterm of a contract,like its substantive terms,is a bargainable matter." 3 [Emphasissupplied.]Because it is these "substantive terms" to which the Supreme Courtreferred in describing "subjects of mandatory bargaining," the Board's reference canhave no other meaning. The theory of the General Counsel here, however, is thatsuch an issue must be considered in a vacuum, without relation to externals. Thushe would say that at the bargainig table for either of the contracts a termination datecould be discussedad infinitum,but the moment the discussion impinged upon theoutcome of the other contract negotiation it becomes tainted. I know of no rule oflaw that supports this restriction upon collective bargaining.In his opening statement to me counsel suggests that while it is permissible to bar-gain on such matters within the confines of one certified bargaining unit, the forcingof a company to bargain on a subject which pertains to another unit would amountto a usurpation of the Board's authority to designate certified units.The Board, how-ever, is not as fearsome of such intrusions. Thus inGeneral Motors Corporation, etc ,120 NLRB 1215, severance from certified bargaining units was sought by a numberof unions representing the company's craft employees and the Board was calledupon to review its earlier certifications and to assess what effect a history of multi-plant and industrywide bargaining would have upon previously established singleplant units.The Board stated that it "has frequently held that bargaining of thistype, which obliterates the previously existing units based on Board certifications isa permissible avenue for the course of labor-management relations," citingOwens-IllinoisGlass Company,108 NLRB 947. Certainly if the Board sees no evil in aform of bargaining that effectively obliterates individual bargaining units, it is diffi-cult to see how the mere relating of common problems and issues of individual bar-gaining units, as here, would be received with less favor.Nor am I impressed byGeneral Counsel's principal argument that Respondents seek to destroy the estab-lished bargaining units and institute companywide bargaining. Followed to its logicalconclusion this theory would render illegal any attempt at "pattern bargaining"whereby many industries (including the steel industry, as indicated by the wage dis-cussions in evidence here) adopt a practice of following the leader and framing theircontracts accordingly?Because, therefore, General Counsel's argument proves fartoo much, I would conclude that the Respondents' demands for common contracttermination dates would have no effect upon the certified status of the bargainingunit involved.With respect to the larger question, the alleged bad faith demonstrated by Re-spondents' demands for a common termination date, I am disturbed by the inequitieswhich flow from the Company's complaint. In effect, if not in fact, it claims to bevictimized by the Molders' and Steelworkers' intransigence-but at a time and on asubject matter that it admittedly refuses to budge an inch.5 It is difficult, therefore,to see ill in a termination demand that the complaining party rejects by insistenceupon its own demand.1The Hinde & Dauch Paper Company,104 NLRB 847;Lloyd A. FryRoofingCompany,123 NLRB 647IN L R B v Wooster Div of Borg-Warner Corp ,356 U.S 342, 349.9Lloyd A Fry Roofing Company, supra4In support of its position that Respondents seek to destroy the bargaining units,International Longshoremen's Association,Independent,et at(New York ShippingAssociation,Inc, etal ), 118 NLRB 1481, 1483;Westinghouse Electric Corporation,122 NLRB 1466, 1467-1468:Anheuser-Busch, Inc.,102 NLRB 800, 812-813;Comfort Slipper Corporation,111 NLRB 188, 190, footnote 8:Local 19, International Brotherhood of Longshoremen, AFL-CIO (Chicago StevedoringCo, Inc.),125 NLRB 61;Teslite,Inc, 119 NLRB 1792;International TypographicalUnion,AFL-CIO, et at. (Haverhill Gazette Company),123 NLRB '806;Local 164,Brotherhood of Painters, etc (A. D. Cheatham Painting Company),126 NLRB 997. Astudy of these cases indicates that in every one of them an enlargement or alteration ofthe scope and composition of a bargaining unit was involved.This has no relevance tothe duplicating of contract termination dates at issue hereiThe testimony of Personnel Managers Nolan and Horn BROOKLYNUNION GAS COMPANY361Apart from the foregoing inconsistent interpretation of criteria for good- andbad-faith dealings I view the subject matter herein to be clearly controlled by theSupreme Court's caution that collective bargaining is a function of the parties to beresolved by them without outside interference.6Bad-faith bargaining is that conductin which a party engages when it has no real desire nor intent to reach an agreement.The facts supplied by General Counsel,however, provide ample evidence that anagreement was the objective of all parties.Under such circumstances it is not thefunction of the Board to dictate the manner in which, or the extent to which thisobjective is to be achieved?Uponconsideration of the entire record herein, the briefs and arguments of theparties, and the foregoing findings and conclusions,IT IS HEREBY ORDERED,pursuant to Sections 102.25 and 102.35(h)8 of the Board'sRules and Regulations,Series 8, that Respondents'respective motions to dismiss thecomplaint be granted,and that the complaint be accordingly dismissed in its entirety.6N L.R B v AmericanNational InsuranceCo, 343 US 395, 404;NLRB v Insur-anceAgents'InternationalUnion, AFL-CIO (Prudential Ins.Co ), 361 U S 477.7N.L R B v. InsuranceAgents' International Union,supra.8SeeCherry Rivet Company, 97NLRB 1303, footnote 1Brooklyn Union Gas CompanyandLocal 101, Utility Division,Transport Workers Union of America,AFL-CIO,Petitioner.Oases Nos. 2-RC-9689, 2-RC-9727, and 2-RC-10853. October 11,1960SUPPLEMENTAL DECISION, ORDER, AND AMENDMENTOF CERTIFICATIONOn April 24, 1959, following a Board-directed election,' the Pe-titioner was certified as the collective-bargaining representative of allemployees of the Employer working in and permanently assigned tooperations in the boroughs of Brooklyn and Queens, New York.2On March 23, 1960, the Petitioner filed a motion for clarificationin which it requested the Board to amend its certification to includeall employees of the Employer who were formerly employed byBrooklyn Borough Gas Company (herein called Brooklyn Borough),which company was consolidated with the Employer on June 1, 1959.In its motion, the Petitioner contends that such employees constitutean accretion to the unit for which it was certified. Thereafter, Local1869, International Brotherhood of ElectricalWorkers, AFL-CIO(herein called Local 1869), which is the recognized bargaining repre-sentative of the former employees of Brooklyn Borough, filed ananswer requesting dismissal of the Petitioner's motion or, in the al-ternative, a self-determination election.On April 24, 1960, the Boardremanded the proceeding to the Regional Director for a hearing.Hearings were held on May 26 and June 15, 1960. On June 17,1960, Local 1869 filed a petition in Case No. 2-RC-10853 in which it1123 NLRB441 (Cases Nos. 2-RC-9689 and2-RC-9727, referredto herein as theoriginal proceeding)2The appropriate unit excluded executives,superintendents,heads of departments,foremen, skilled technical employees in the chemical laboratories other thanthose whohave by mutual agreement in the past been included in the bargaining unit, confidentialemployees,guards,and all supervisors as definedin the Act.129 NLRB No. 38.